Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on March 21st, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
3.	Applicant's arguments filed February 15th, 2022 have been fully considered but they are not persuasive.
4.	In response to the Applicant’s argument pertaining to “Since the meter unit 112 of Yao is located within the meter body 124 instead and since the meter unit 112 only comprises mechanical components like gears 210 etc., the meter unit 112 cannot be understood as the electronic device according to claim 1. Thus, only the circuit board 308 which is located within the index housing 128 and which obviously constitutes an electronic component is the electronic device according to claim 1 of the present invention. — Based on this interpretation, Yao does not mention anything about the energy supply of the power source 310, particularly which components are supplied by this battery. Claim 1 recites that the energy storage device is configured to supply the electronic device.” The Examiner respectfully disagrees. This interpretation is different than the interpretation used by the Examiner. While it is correct that unit 112 comprises mechanical components, it also comprises electronic devices for example sensors (¶ 0023: When engaged, the connectors 138, 140 can convey signals between the units 112, 114.) Yao therefore specifically mentions the energy supply of power source 310 and the components (sensors) supplied by the battery.
5.	In response to the Applicant’s argument pertaining to “Additionally, as a direct consequence, Yao does not disclose that the circuit board 308 and the power source 310 are potted separately in a potting compound. Even if the feature of the system of Yao, that the connector 140 is potted, would imply that the energy storage device was potted also, the electronic device would automatically also be potted together with these components, since the power source 310 and the circuit board 308 are arranged together and immediately next to each other within the index housing 128.” The Examiner respectfully disagrees. As mentioned above, Yao teaches that unit 112 comprises electronic devices (sensors) supplied by power source 310. Yao further teaches an electronic device (unit 112) and energy storage device (power source 310 in unit 114) that are separated by connectors that are sealed with potting compound (¶ 0028: However, gaskets, O-rings, potting material.)
6.	In response to the Applicant’s argument pertaining to “Allcorn does not make up for this lack of disclosure of Yao. — The Examiner cites Allcorn as teaching this missing feature. A person of ordinary skill in the art would have to modify the circuit board 308 and the power source 310 of Yao such that these two components have to be potted in a potting compound and that separate pottings are provided.” The Examiner respectfully disagrees. As shown above, Yao teaches an electronic device (unit 112) and energy storage device (power source 310 in unit 114) that are separated by connectors that are sealed with potting compound (¶ 0028: However, gaskets, O-rings, potting material.) Allcorn teaches a cable connection between two housings. One skilled in the art would be able to modify Yao by combining the cable connector of Yao with the cable of Allcorn to teach a potted energy source coupled with a cable to a separately potted electronic device.
7.	In response to the Applicant’s argument pertaining to “a person of ordinary skill in the art would understand the expression "replacement energy storage device" such that alone this device can be replaced, particularly not with the need of additionally replacing all other components of the index unit 114.” The Examiner respectfully disagrees. While it is true that a person skilled in the art would understand a “replacement energy storage device” to mean only the energy storage device is meant to be replaced. Yao still teaches a replacement storage device as claimed. That is, if the power source 310 of Yao needed to be replaced, one would be able to do so by separating unit 112 from unit 114.
8.	In response to the Applicant’s argument pertaining to “Fig. 9 of Yao discloses that there is no cable connection between the power source 310 and the circuit board 308, but an electrical connection by a female and a male conductor (see Yao, Fig. 9; protrusion on the lower edge of power source 310) — Further, as evidenced by the absence of a relevant cable connection in Yao, Yao fails to disclose or suggest that the cable connection comprises a first cable section and a second cable section, wherein these sections are connected by a connecting device.” The Examiner respectfully disagrees. Yao teaches that the connector 120 between 112 and 114 is a watertight connection and devices for example cable. (¶ 0019: The structure may embody watertight docking connectors and collateral devices (e.g., cables)) Furthermore, because Yao teaches that unit 112 and unit 144 are separately potted and can be connected and disconnected, it is inherent that the cable taught by Yao has a first cable section and a second cable section.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claim(s) 12 – 16 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yao et al (US2018/0259378A1) (herein after Yao).

	Regarding Claim 12, Yao teaches, a fluid meter (Fig. 1), comprising: a potted electronic device (Fig. 1, meter unit 112) disposed in a potting housing (Fig. 2, housing 128); a potted energy storage device (Fig. 9: power source 310) disposed in a potting housing, said energy storage device being a replacement energy storage device (¶ [0033]; Fig. 1, ¶ [0019]; Examiner interpretation: power source 310 (potted energy storage) can be replaced by disconnecting and reconnecting); and a cable connection having a first cable section (Fig. 1, ¶ [0018]: connective structures 120) connected to said energy storage device, a second cable section (Fig. 1, ¶ [0018]: connective structures 120) connected to said electronic device, and a connecting device (Fig. 5: connectors 138, 140) connecting said first and second cable sections to one another (¶ [0019]; Examiner interpretation: connectors 138, 140 (connecting device) connects connective structure 120 (first cable section) to connective structure 120 (second cable section).); and said potted electronic device and said potted energy storage device being configured for the fluid meter to be installed submerged in a fluid. (¶ 0015.)

	Regarding Claim 13, Yao teaches the limitations of claim 12, which this claim depends on.
	Yao further teaches, the fluid meter according to claim 12, wherein the connecting device is potted with a potting compound. (Figs. 4, 5, ¶ [0028]; Examiner interpretation: connectors 138, 140 (connecting device) is potted.)

	Regarding Claim 14, Yao teaches the limitations of claim 13, which this claim depends on.
	Yao further teaches, the fluid meter according to claim 13, wherein the connecting device is arranged in a housing region which is filled with the potting compound. (Figs. 4, 5, ¶ [0028]; Examiner interpretation: connectors 138, 140 (connecting device) is inserted into bore 162 (housing area) then potted.)

	Regarding Claim 15, Yao teaches the limitations of claim 13, which this claim depends on.
	Yao further teaches, the fluid meter according to claim 13, wherein a housing is arranged around the connecting device, and the housing is subsequently filled with a potting compound. (Figs. 4, 5, ¶ [0028]; Examiner interpretation: connectors 138, 140 (connecting device) is surrounded by bore 162 (housing) then potted.)

	Regarding Claim 16, Yao in view of Allcorn teaches the limitations of claim 12, which this claim depends on. 
	Yao further teaches, the fluid meter according to claim 12, wherein the connecting device is arranged in a region inside the housing of the electronic unit in which an air bubble forms in an assembly position under fluid. (Fig. 1, ¶ [0018]; ¶ [0035]; Examiner interpretation: it is obvious that an air bubble is formed when the water-tight structure is sealed, because the potting material leaves space for the air bubble formation if there are inconsistencies in the potting material seal and the air bubble bolsters the potting materials effect.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1 – 4 and 6 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Yao et al (US2018/0259378A1) (herein after Yao) as applied to claims 12 – 16 above, and further in view of Allcorn et al (US2017/0003142A1) (herein after Allcorn.)

	Regarding Claim 1, Yao teaches, a fluid meter (Fig. 2) with an electronic unit (Fig. 2), the fluid meter comprising: a housing (Fig. 2: body 124 and housing 128); an electronic device (Fig. 1: meter unit 112) and an energy storage device (Fig. 9: battery 310) disposed in said housing; said energy storage device being associated with, and configured to supply, said electronic device (Figs. 3, 4, ¶ 0045); said electronic device and said energy storage device being potted separately in a potting compound (Figs. 4, 5, Para. [0028]; Examiner interpretation: unit 112 (electronic device) and power source 310 (energy storage) are separated by connectors 138, 140 and sealed with potting material or sealants.); —; and said housing with said electronic device and said energy storage device being configured for the fluid meter to be installed submerged in a fluid. (¶ 0015.)
	Yao fails to teach, — and a cable connection or an inductive energy transmission interface coupling said energy storage device with said electronic device.
	In analogous art, Allcorn teaches, — and a cable connection (Fig. 1, ¶ [0068]: base connector (39)) or an inductive energy transmission interface coupling said energy storage device (Fig. 1, ¶ [0062]: meter (10)) with said electronic device. (Fig. 1, ¶ [0062]: communication apparatus (40).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yao to include the teaching of a cable connection or an inductive energy transmission interface coupling an energy storage device with an electronic device taught by Allcorn for the benefit of a fluid meter that provides real-time measurements while submerged in a fluid. [Allcorn: ¶ 0029: Yet another object of the present invention is to provide a system for transferring utility meter data from a utility customer to a utility company where the utility meter transmitter power level is minimized while providing real-time-data services; ¶ 0069: For meter installations located in hostile environments, such as water meter installations below ground in a pit which can become filled with water.]

	Regarding Claim 2, Yao in view of Allcorn teaches the limitations of claim 1, which this claim depends on.
	Yao further teaches, the fluid meter according to claim 1, wherein said cable connection has one end embedded in the potting compound of said electronic device and one end embedded in the potting compound of said energy storage device. (Figs. 4, 5, ¶ [0028]; Examiner interpretation: 140 is in potting compound of unit 112 (electronic device) and 138 potting compound of unit 114 (energy storage) are separated by connectors 138, 140 and sealed with potting material or sealants.)

	Regarding Claim 3, Yao in view of Allcorn teaches the limitations of claim 1, which this claim depends on.
	Allcorn further teaches, the fluid meter according to claim 1, wherein said cable connection is fluid-resistant. (Fig. 1, ¶ [0069]; Examiner interpretation: cable 38 has to be fluid resistant to protect apparatus (40).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yao in view of Allcorn to include the teaching of a cable connection that is fluid-resistant taught by Allcorn for the benefit of a fluid meter that provides real-time measurements while submerged in a fluid. [Allcorn: ¶ 0029: Yet another object of the present invention is to provide a system for transferring utility meter data from a utility customer to a utility company where the utility meter transmitter power level is minimized while providing real-time-data services; ¶ 0069: For meter installations located in hostile environments, such as water meter installations below ground in a pit which can become filled with water.]

	Regarding Claim 4, Yao in view of Allcorn teaches the limitations of claim 1, which this claim depends on.
	Yao further teaches, a replacement energy storage device for a fluid meter according to claim 1 and for replacing an energy storage device that is already present in the fluid meter (Fig. 1, ¶ [0015]; Fig. 1, ¶ [0017]; Fig. 9, ¶ [0033]; Examiner interpretation: unit 114 (energy storage) is replaceable); wherein said at least one storage cell and an end of the cable connection that is located in the potting housing, or the energy transmission interface component are potted with a potting compound (Fig. 1, ¶ [0018]; ¶ [0019]; Examiner interpretation: power source 310 (the storage cell) and connector 140 (end of the cable connection) in the space (potting housing) are sealed by potting); a connecting device connected on the cable section and configured for connecting to a cable section of the electronic device of the fluid meter which remains connected to the electronic device after the energy storage device to be replaced has been removed. (Fig. 1, ¶ [0018]; ¶ [0019]; Examiner interpretation: connector 138 (connecting device on the cable section of the electronic device) remains on unit 112 (electronic device) when unit 114 (energy storage) is removed.)
	Allcorn further teaches, the replacement energy storage device comprising: at least one storage cell accommodated in a potting housing (Fig. 4, ¶ [0069]; ¶ [0070]; ¶ [0071]; Examiner interpretation: power source (48) (replacement energy storage device) comprises batteries (storage cell) in apparatus (40) (potted housing)); a cable section that is routed to the outside of the potting housing, or an inductive energy transmission interface component arranged in the potting housing (Fig. 4, ¶ [0068]; Examiner interpretation: link (38) (cable section) is routed outside apparatus (40) (potted housing).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yao in view of Allcorn to include the teaching of at least one storage cell accommodated in a potting housing; a cable section that is routed to the outside of the potting housing, or an inductive energy transmission interface component arranged in the potting housing taught by Allcorn for the benefit of a fluid meter that provides real-time measurements while submerged in a fluid. [Allcorn: ¶ 0029: Yet another object of the present invention is to provide a system for transferring utility meter data from a utility customer to a utility company where the utility meter transmitter power level is minimized while providing real-time-data services; ¶ 0069: For meter installations located in hostile environments, such as water meter installations below ground in a pit which can become filled with water.]

	Regarding Claim 6, Yao further teaches, a method of replacing an energy storage device of a fluid meter (¶ 0014; ¶ 0015; Examiner interpretation: unit 114 (energy storage) is replaceable), the method comprising: providing a fluid meter according to claim 1 (Fig. 2); and replacing the energy storage device of the fluid meter with a replacement energy storage device according to claim 4. (Fig. 1, ¶ [0015]; Examiner interpretation: unit 114 (energy storage) is replaceable.)

	Regarding Claim 7, Yao in view of Allcorn teaches the limitations of claim 6, which this claim depends on.
	Yao further teaches, the method according to claim 6, which comprises disconnecting a cable connection which connects the potted electronic device and the potted energy storage device, wherein a cable section remains on the electronic device (Fig. 1, ¶ [0018]; ¶ [0019]; Examiner interpretation: connector 138 (connecting device on the cable section of the electronic device) remains on unit 112 (electronic device) when connector 140 (connecting device on the cable section of the energy storage) is disconnected from unit 114 (energy storage)), and subsequently connecting the connecting device at the end of the cable section of the replacement energy storage device to the remaining cable section on the electronic device. (Fig. 1, ¶ [0018]; ¶ [0035]; Examiner interpretation: connector 138 (connecting device on the cable section of the electronic device) connected to unit 112 (electronic device) is reconnected to connector 140 (connecting device on the cable section of the energy storage) of unit 114 (energy storage) when the battery is replaced.)

	Regarding Claim 8, Yao in view of Allcorn teaches the limitations of claim 7, which this claim depends on.
	Yao further teaches, the method according to claim 7, which comprises potting the connecting device with a potting compound after the cable section of the replacement energy storage device is connected to the remaining cable section on the electronic device. (Fig. 1, ¶ [0018]; ¶ [0019]; Examiner interpretation: It would be obvious to pot the connector 138 (connecting device on the cable section of the electronic device) is potted after reconnection.)

	Regarding Claim 9, Yao in view of Allcorn teaches the limitations of claim 8, which this claim depends on. 
	Yao further teaches, the method according to claim 8, which comprises inserting the connecting device into a housing area that is subsequently filled with the potting compound. (Figs. 4, 5, ¶ [0028]; Examiner interpretation: connector 138 (connecting device on the cable section of the electronic device) is inserted into bore 162 (housing area) then potted.)

	Regarding Claim 10, Yao in view of Allcorn teaches the limitations of claim 8, which this claim depends on. 
	Yao further teaches, the method according to claim 8, which comprises arranging a housing around the connecting device and subsequently filling the housing with the potting compound. (Figs. 4, 5, ¶ [0028]; Examiner interpretation: connector 138 (connecting device on the cable section of the electronic device) is surrounded by bore 162 (housing) then potted.)

	Regarding Claim 11, Yao in view of Allcorn teaches the limitations of claim 7, which this claim depends on.
	Yao further teaches, the method according to Claim 7, which comprises arranging the connecting device in a region inside the housing of the fluid meter in which an air bubble forms in an assembly position in a fluid. (Fig. 1, ¶ [0018]; ¶ [0035]; Examiner interpretation: an air bubble is formed when the water-tight structure is sealed.)

11.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yao et al (US2018/0259378A1) (herein after Yao) in view of Allcorn et al (US2017/0003142A1) (herein after Allcorn) as applied to claims 1 – 4, and 6 – 16 above, and further in view of Landes et al (US2013/0263941A1) (herein after Landes)

	Regarding Claim 5, Yao in view of Allcorn teaches the limitations of claim 4 which this claim depends on.
	Yao in view of Allcorn fail to teach, the energy storage device according to claim 4, wherein the connecting device is an insulation-displacement connector.
	In analogous art, Landes teaches, the energy storage device according to claim 4, wherein the connecting device is an insulation-displacement connector. (Fig. 3, ¶ [0032]; Examiner interpretation: connection line 15 is the connecting device.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Yao in view of Allcorn to include the teaching of a connecting device that is an insulation-displacement connector taught by Landes for the benefit of measuring the flow of a fluid using a meter with few sealed points [Landes:[0038] The fill level sensor 24 is assigned a laterally slitted reflection pipe 26, of which the slit is oriented toward a portion of the heating element 7 so that liquid located in the reflection pipe 26 can be quickly thawed and a fill level below the reflection pipe 26 can also be measured. The reflection pipe 26 may alternatively also be integrated into the plastic encapsulation 9, but is preferably formed in one piece with the main body 2. The number of necessary sealing points is thus further reduced.]

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stuyvenberg et al (US2020/0264021A1) teaches, a fluid meter. (Fig. 1.)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/LEE E RODAK/Primary Examiner, Art Unit 2868